In an action, inter alia, to recover a chattel, the plaintiff appeals from an order of the Supreme Court, Westchester County (Ruskin, J.), dated April 22, 1986, which denied her "amended motion to vacate stipulation of settlement and to resettle”.
Ordered that the order is affirmed, with costs.
The plaintiff’s unsubstantiated assertions of fraud, collusion and duress are insufficient to warrant the vacatur of a stipulation of settlement which she duly executed while represented by counsel (see, Heimuller v Amoco Oil Co., 92 AD2d 882; Anderson v Anderson, 90 AD2d 763; Rado v Rado, 51 AD2d 811). Accordingly, her application was properly denied. Moflen, P. J., Mangano, Fiber and Sullivan, JJ., concur.